 



Exhibit 10.1
FORTY-NINTH AMENDMENT TO THE
THIRD AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.
     This FORTY-NINTH AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of June 29, 2006 (this
“Amendment”), is being executed by AIMCO-GP, Inc., a Delaware corporation (the
“General Partner”), as the general partner of AIMCO Properties, L.P., a Delaware
limited partnership (the “Partnership”), pursuant to the authority conferred on
the General Partner by Section 7.3.C(7) of the Third Amended and Restated
Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of July 29,
1994, as amended and/or supplemented from time to time (the “Agreement”).
Capitalized terms used, but not otherwise defined herein, shall have the
respective meanings ascribed thereto in the Agreement.
     WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner is
authorized to determine the designations, preferences and relative,
participating, optional or other special rights, powers and duties of
Partnership Preferred Units.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. The Agreement is hereby amended by the addition of a new exhibit,
entitled “Exhibit AAA,” in the form attached hereto, which shall be attached to
and made a part of the Agreement.
     2. Except as specifically amended hereby, the terms, covenants, provisions
and conditions of the Agreement shall remain unmodified and continue in full
force and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

                  GENERAL PARTNER:    
 
                AIMCO-GP, INC.    
 
           
 
  By:
Name:         /s/ Patti K. Fielding
 
Patti K. Fielding    
 
  Title:   Executive Vice President —    
 
      Securities and Debt and Treasurer    

 



--------------------------------------------------------------------------------



 



EXHIBIT AAA
PARTNERSHIP UNIT DESIGNATION OF THE
SERIES A COMMUNITY REINVESTMENT ACT PERPETUAL
PARTNERSHIP PREFERRED UNITS
OF AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
     A class of Partnership Preferred Units is hereby designated as “Series A
Community Reinvestment Act Perpetual Partnership Preferred Units” (the “Series A
CRA Partnership Preferred Units”), and the number of Partnership Preferred Units
constituting such class shall be 240.
     2. Definitions.
     For purposes of the Series A CRA Partnership Preferred Units, the following
terms shall have the meanings indicated in this Section 2, and capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement:
     “Agreement” shall mean the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of July 29, 1994, as amended.
“Series A CRA Partnership Preferred Unit” means a Partnership Preferred Unit
with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit AAA. It
is the intention of the General Partner that each Series A CRA Partnership
Preferred Unit shall be substantially the economic equivalent of one share of
Series A CRA Preferred Stock.
“Series A CRA Preferred Stock” means the Series A Community Reinvestment Act
Perpetual Preferred Stock, par value $0.01 per share, of the Previous General
Partner.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor thereto, as interpreted by any applicable regulations
or other administrative pronouncements as in effect from time to time.
“CRA” shall mean the Community Reinvestment Act of 1977, as amended from time to
time.
“Distribution Payment Date” shall mean any date on which cash dividends are paid
on all outstanding shares of the Series A CRA Preferred Stock.

AAA-1



--------------------------------------------------------------------------------



 



“Junior Partnership Units” shall have the meaning set forth in paragraph (c) of
Section 7 of this Exhibit AAA.
“Parity Partnership Units” shall have the meaning set forth in paragraph (b) of
Section 7 of this Exhibit AAA.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Remarketing Date” shall mean any date on which a remarketing of the Series A
CRA Preferred Stock is completed.
“Senior Partnership Units” shall have the meaning set forth in paragraph (a) of
Section 7 of this Exhibit AAA.
     3. Distributions.
     On every Distribution Payment Date, the holders of Series A CRA Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Series A CRA Partnership Preferred Unit equal to the per share
dividend payable on the Series A CRA Preferred Stock on such Distribution
Payment Date. Each such distribution shall be payable to the holders of record
of the Series A CRA Partnership Preferred Units, as they appear on the records
of the Partnership at the close of business on the record date for the dividend
payable with respect to the Series A CRA Preferred Stock on such Distribution
Payment Date. Holders of Series A CRA Partnership Preferred Units shall not be
entitled to any distributions on the Series A CRA Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
     4. Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Series A CRA Partnership Preferred Units shall be entitled to receive Five
Hundred Thousand Dollars ($500,000.00) per Series A CRA Partnership Preferred
Unit (the “Liquidation Preference”), plus an amount per Series A CRA Partnership
Preferred Unit equal to all dividends (whether or not declared or earned)
accumulated, accrued and unpaid on one share of Series A CRA Preferred Stock to
the date of final distribution to such holders; but such holders shall not be
entitled to any further payment. Until the holders of the Series A CRA
Partnership Preferred Units have been paid the Liquidation Preference in full,
plus an amount equal to all dividends (whether or not declared or earned)
accumulated, accrued and unpaid on the Series A CRA Preferred Stock to the date
of final distribution to such holders, no payment shall be made to any holder of
Junior Partnership Units upon the liquidation, dissolution or winding up of the
Partnership. If, upon any liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Series A CRA Partnership Preferred Units shall be
insufficient to pay in full the preferential amount aforesaid and liquidating
payments on

AAA-2



--------------------------------------------------------------------------------



 




any Parity Partnership Units, then such assets, or the proceeds thereof, shall
be distributed among the holders of Series A CRA Partnership Preferred Units and
any such Parity Partnership Units ratably in the same proportion as the
respective amounts that would be payable on such Series A CRA Partnership
Preferred Units and any such other Parity Partnership Units if all amounts
payable thereon were paid in full. For the purposes of this Section 4, (i) a
consolidation or merger of the Partnership with one or more partnerships, or
(ii) a sale or transfer of all or substantially all of the Partnership’s assets
shall not be deemed to be a liquidation, dissolution or winding up, voluntary or
involuntary, of the Partnership.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Series A CRA Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Series A CRA Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
     Series A CRA Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that the Previous General Partner exercises its right
to redeem all or any of the shares of Series A CRA Preferred Stock, the General
Partner shall cause the Partnership to redeem an equal number of Series A CRA
Partnership Preferred Units, at a redemption price per Series A CRA Partnership
Preferred Unit payable in cash and equal to the same price per share paid by the
Previous General Partner to redeem the Series A CRA Preferred Stock. In the
event of a redemption of Series A CRA Partnership Preferred Units, if the
redemption date occurs after a dividend record date for the Series A CRA
Preferred Stock and on or prior to the related Distribution Payment Date, the
distribution payable on such Distribution Payment Date in respect of such
Series A CRA Partnership Preferred Units called for redemption shall be payable
on such Distribution Payment Date to the holders of record of such Series A CRA
Partnership Preferred Units on the applicable dividend record date, and shall
not be payable as part of the redemption price for such Series A CRA Partnership
Preferred Units.
          (b) If the Partnership shall redeem Series A CRA Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the redemption
date (unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Series A
CRA Partnership Preferred Units so called for redemption, (ii) said units shall
no longer be deemed to be outstanding, and (iii) all rights of the holders
thereof as holders of Series A CRA Partnership Preferred Units of the
Partnership shall cease except the rights to receive the cash payable upon such
redemption, without interest thereon; provided, however, that if the redemption
date

AAA-3



--------------------------------------------------------------------------------



 



occurs after the dividend record date for the Series A CRA Preferred Stock and
on or prior to the related Distribution Payment Date, the full distribution
payable on such Distribution Payment Date in respect of such Series A CRA
Partnership Preferred Units called for redemption shall be payable on such
Distribution Payment Date to the holders of record of such Series A CRA
Partnership Preferred Units on the applicable dividend record date
notwithstanding the prior redemption of such Series A CRA Partnership Preferred
Units. No interest shall accrue for the benefit of the holders of the Series A
CRA Partnership Preferred Units to be redeemed on any cash set aside by the
Partnership.
          (c) If fewer than all the outstanding Series A CRA Partnership
Preferred Units are to be redeemed, units to be redeemed shall be selected by
the Partnership from outstanding Series A CRA Partnership Preferred Units not
previously called for redemption by any method determined by the General Partner
in its discretion. Upon any such redemption, the General Partner shall amend
Exhibit A to the Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
     All Series A CRA Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     7. Ranking.
     Any class or series of Partnership Units of the Partnership shall be deemed
to rank:
          (a) prior or senior to the Series A CRA Partnership Preferred Units,
as to the payment of distributions and as to distributions of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of Series A CRA Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Series A CRA Partnership Preferred Units, as
to the payment of distributions and as to distribution of assets upon
liquidation, dissolution or winding up, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per unit or other
denomination thereof be different from those of the Series A CRA Partnership
Preferred Units if (i) such class or series of Partnership Units shall be
Class B Partnership Preferred Units, Class C Partnership Preferred Units,
Class D Partnership Preferred Units, Class G Partnership Preferred Units,
Class H Partnership Preferred Units, Class I Partnership Preferred Units,
Class J Partnership Preferred Units, Class K Partnership Preferred Units,
Class L Partnership Preferred Units, Class M Partnership Preferred Units,
Class N Partnership Preferred Units, Class O Partnership Preferred Units,
Class P Partnership Preferred Units, Class Q Partnership Preferred Units,
Class R Partnership Preferred Units, Class S Partnership Preferred Units,
Class T Partnership Preferred Units, Class U Partnership

AAA-4



--------------------------------------------------------------------------------



 



Preferred Units, Class V Partnership Preferred Units, Class W Partnership
Preferred Units, Class X Partnership Preferred Units, Class Y Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units, Class Four Partnership
Preferred Units, Class Six Partnership Preferred Units, Class Seven Partnership
Preferred Units or Class Nine Partnership Preferred Units, or (ii) the holders
of such class or series of Partnership Units and the Series A CRA Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
          (c) junior to the Series A CRA Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units,
Class II High Performance Partnership Units, Class III High Performance
Partnership Units, Class IV High Performance Partnership Units, Class V High
Performance Partnership Units, Class VI High Performance Partnership Units,
Class VII High Performance Partnership Units, Class VIII High Performance
Partnership Units, Class IX High Performance Partnership Units, Class Five
Partnership Preferred Units, Class Eight Partnership Preferred Units, Class Ten
Partnership Preferred Units, Class Eleven Partnership Preferred Units,
Class Twelve Partnership Preferred Units or Class Thirteen Partnership Preferred
Units or (ii) the holders of Series A CRA Partnership Preferred Units shall be
entitled to receipt of distributions or of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of such class or series of Partnership Units (the
Partnership Units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Junior Partnership Units”).
     8. Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Series A CRA Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Series A
CRA Partnership Preferred Units receive a distribution on any Series A CRA
Partnership Preferred Units (other than an amount included in any redemption
pursuant to Section 5 hereof) with respect to such Fiscal Year.
          (b) If any Series A CRA Partnership Preferred Units are redeemed
pursuant to Section 5 hereof, for the Fiscal Year that includes such redemption
(and, if necessary, for subsequent Fiscal Years) (a) gross income and gain (in
such relative proportions as the General Partner in its discretion shall
determine) shall be allocated to the holders of Series A CRA Partnership
Preferred Units to the extent that the redemption amounts paid or payable with
respect to the Series A CRA Partnership Preferred Units so redeemed exceeds the
aggregate Capital Contributions (net of liabilities assumed or taken subject to
by the Partnership) per Series A CRA Partnership Preferred Unit allocable to

AAA-5



--------------------------------------------------------------------------------



 



the Series A CRA Partnership Preferred Units so redeemed and (b) deductions and
losses (in such relative proportions as the General Partner in its discretion
shall determine) shall be allocated to the holders of Series A CRA Partnership
Preferred Units to the extent that the aggregate Capital Contributions (net of
liabilities assumed or taken subject to by the Partnership) per Series A CRA
Partnership Preferred Unit allocable to the Series A CRA Partnership Preferred
Units so redeemed exceeds the redemption amount paid or payable with respect to
the Series A CRA Partnership Preferred Units so redeemed.
     9. Allocation of CRA Credits .
     Solely for CRA reporting purposes, the Partnership shall allocate to the
holders of the Series A CRA Partnership Preferred Units 100% of the value of
assets owned directly or indirectly by the Partnership which may be considered a
“qualified investment” under the Community Reinvestment Act of 1977, as amended
from time to time.
     10. Restrictions on Ownership.
     The Series A CRA Partnership Preferred Units shall be owned and held solely
by the General Partner or the Special Limited Partner.
     11. General.
          (a) The ownership of Series A CRA Partnership Preferred Units may (but
need not, in the sole and absolute discretion of the General Partner) be
evidenced by one or more certificates. The General Partner shall amend Exhibit A
to the Agreement from time to time to the extent necessary to reflect accurately
the issuance of, and subsequent conversion, redemption, or any other event
having an effect on the ownership of, Series A CRA Partnership Preferred Units.
          (b) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Series A CRA Partnership Preferred Units,
are in addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Series A CRA Partnership Preferred Units.

AAA-6